Citation Nr: 0725715	
Decision Date: 08/17/07    Archive Date: 08/22/07

DOCKET NO.  06-10 432	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Phoenix, Arizona


THE ISSUE

Entitlement to service connection for hypertension, to 
include as secondary to service-connected diabetes mellitus.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. Vavrina, Counsel


INTRODUCTION

The veteran had active service from July 1967 to March 1969.

The present matter comes before the Board of Veterans' 
Appeals (Board) on appeal of a July 2004 rating decision 
issued in August 2004, in which the RO, inter alia, denied 
service connection for hypertension, to include as secondary 
to the veteran's service-connected diabetes mellitus.  The 
veteran filed a notice of disagreement (NOD) in July 2005, 
and the RO issued a statement of the case (SOC) in December 
2005.  The veteran filed a substantive appeal (via a VA Form 
9, Appeal to Board of Veterans' Appeals) in March 2006.  

In March 2006, the veteran testified during a hearing before 
RO personnel.  In April 2006, the RO issued a supplemental 
SOC (SSOC) reflecting the continued denial of the claim.  
Later, in January 2007, the veteran testified during a 
hearing before the undersigned Veterans Law Judge (VLJ) at 
the RO.  Copies of transcripts of both hearings are of 
record. 


FINDINGS OF FACT

1.  All notification and development action needed to fairly 
adjudicate the claim on appeal has been accomplished.

2.  Hypertension was not shown in service or for many years 
thereafter, and there is no medical evidence or opinion even 
suggesting a medical relationship between hypertension and 
either service or his service-connected diabetes mellitus.




CONCLUSION OF LAW

The criteria for service connection for hypertension, to 
include as secondary the veteran's service-connected diabetes 
mellitus, are not met.  38 U.S.C.A. §§ 1101, 1110, 1111, 
1112, 1113, 5103, 5103A, 5107 (West 2002 & Supp. 2006); 38 
C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309, 3.310(a) (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 
(West 2002 & Supp. 2006) includes enhanced duties to notify 
and assist claimants for VA benefits.  VA regulations 
implementing the VCAA have been codified, as amended at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2006).

Notice requirements under the VCAA essentially require VA to 
notify the appellant of any evidence that is necessary to 
substantiate the claim(s), as well as the evidence that VA 
will attempt to obtain and which evidence he or she is 
responsible for providing.  See, e.g., Quartuccio v. 
Principi, 16 Vet. App. 183 (2002) (addressing the duties 
imposed by 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b)).  
As delineated in Pelegrini v. Principi, 18 Vet. App. 112 
(2004), after a substantially complete application for 
benefits is received, proper VCAA notice must inform the 
claimant of any information and evidence not of record (1) 
that is necessary to substantiate the claim(s); (2) that VA 
will seek to provide; (3) that the claimant is expected to 
provide; and (4) must ask the claimant to provide any 
evidence in her or his possession that pertains to the 
claim(s), in accordance with 38 C.F.R. § 3.159(b)(1).

VA's notice requirements apply to all five elements of a 
service connection claim: veteran status, existence of a 
disability, a connection between the veteran's service and 
the disability, degree of disability, and effective date of 
the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006).  

VCAA-compliant notice must be provided to a claimant before 
the initial unfavorable decision on a claim for VA benefits 
by the agency of original jurisdiction (in this case, the 
RO).  Id; see also Pelegrini, 18 Vet. App. at 112.  See also 
Disabled American Veterans v. Secretary of Veterans Affairs, 
327 F.3d 1339 (Fed. Cir. 2003).  However, the VCAA notice 
requirements may, nonetheless, be satisfied if any errors in 
the timing or content of such notice are not prejudicial to 
the claimant.  Id.

In this appeal, in pre-rating letters dated in January and 
April 2004, the RO provided notice to the veteran regarding 
what information and evidence was needed to substantiate the 
claim for service connection on a direct, presumptive or 
secondary basis, as well as what information and evidence 
must be submitted by the veteran, what information and 
evidence would be obtained by VA, and that he should provide 
evidence in his possession.  In the January 2004 letter, the 
RO provided notice regarding service connection on a direct 
or presumptive basis and, in the April 2004 letter, the RO 
informed the veteran to provide medical evidence since 
service to show hypertension secondary to diabetes and to 
send in any evidence pertaining to his claim.  Clearly, these 
letters meet Pelegrini's content of notice requirements, as 
well as the VCAA's timing of requirement.  

The Board notes that it as not until a March 2006 post-rating 
letter that the RO informed the appellant how disability 
ratings and effective dates are assigned, and the type of 
evidence that impacts those determinations, consistent with 
Dingess/Hartman.  After provision of the aforementioned 
notice and opportunity to respond, the April 2006 SSOC 
reflects readjudication of the claim on appeal.  Hence, the 
veteran is not shown to be prejudiced by the timing of this 
VCAA-compliant notice.  See Mayfield v. Nicholson, 20 Vet. 
App. 537, 543 (2006).  See also Prickett v. Nicholson, 20 
Vet. App. 370, 376 (2006) (the issuance of a fully compliant 
VCAA notification followed by readjudication of the claim, 
such as in a SOC or SSOC, is sufficient to cure a timing 
defect).  

The record also reflects that VA has made reasonable efforts 
to obtain or to assist in obtaining all relevant records 
pertinent to the matter herein decided.  Pertinent evidence 
associated with the claims file consists of the veteran's 
service medical records, non-VA medical records, as well as 
outpatient medical records from the Phoenix, Arizona VA 
Medical Center (VAMC) and reports of VA examination.  The 
veteran's written statements and transcripts of his hearing 
testimony also are of record.  Significantly, during his 
testimony, the veteran agreed that VA probably had all of the 
pertinent treatment records from the Mountain Park Health 
Center, the Phoenix Memorial Hospital and CIGNA.

In summary, the duties imposed by the VCAA have been 
considered and satisfied.  Through notices of the RO, the 
appellant has been notified and made aware of the evidence 
needed to substantiate his claim, the avenues through which 
he might obtain such evidence, and the allocation of 
responsibilities between himself and VA in obtaining such 
evidence.  There is no additional notice that should be 
provided, nor is there any indication that there is 
additional existing evidence to obtain or development 
required to create any additional evidence to be considered 
in connection with the claim.  Consequently, any error in the 
sequence of events or content of the notice is not shown to 
prejudice the appellant or to have any effect on the appeal.  
Any such error is deemed harmless and does not preclude 
appellate consideration of the matter being decided, at this 
juncture.  See Mayfield, 20 Vet. App. at 543 (rejecting the 
argument that the Board is without authority to consider 
harmless error).  See also ATD Corp. v. Lydall, Inc., 159 
F.3d 534, 549 (Fed. Cir. 1998).

II.  Analysis

Service connection may be granted for disability resulting 
from a disease or injury incurred in or aggravated by 
military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. 
§ 3.303(a) (2006).  A "determination of service connection 
requires a finding of the existence of a current disability 
and a determination of a relationship between that disability 
and an injury or disease incurred in service."  Watson v. 
Brown, 4 Vet. App. 309, 314 (1993); Rabideau v. Derwinski, 2 
Vet. App. 141, 143 (1992).  Service connection may be granted 
for any disease diagnosed after discharge, when all of the 
evidence, including that pertinent to service, establishes 
that the disease was incurred in service.  38 C.F.R. 
§ 3.303(d).

If a chronic disease, such as hypertension, becomes manifest 
to a degree of 10 percent within one year of separation from 
active service, then it is presumed to have been incurred 
during active service, even though there is no evidence of 
hypertension during service.  This presumption is rebuttable 
by affirmative evidence to the contrary.  
38 U.S.C.A. §§ 1101, 1111, 1112, 1113 (West 2002 & Supp. 
2006); 38 C.F.R. §§ 3.307, 3.309 (2006).  

Under 38 C.F.R. § 3.310(a), service connection also may be 
granted for disability that is proximately due to or the 
result of a service-connected disease or injury.  That 
regulation permits service connection not only for disability 
caused by service-connected disability, but for the degree of 
disability resulting from aggravation of a nonservice-
connected disability by a service-connected disability.  See 
38 C.F.R. § 3.310 (2006).  See also Allen v. Brown, 7 Vet. 
App. 439, 448 (1995).

After a full review of the record, including the medical 
evidence, the veteran's hearing testimony and statements by 
the veteran and his representative, the Board finds that 
service connection for hypertension, to include as due to his 
service-connected diabetes mellitus, is not warranted.

Initially, the Board notes that there is no evidence of 
hypertension in service.  Service medical records reflect no 
complaint, finding, or diagnosis of hypertension.  On the 
veteran's May 1967 pre-induction examination report, his 
blood pressure reading was 120/72, which is normal.  See 38 
C.F.R. § 4.104, Diagnostic Code 7101, Note 1 (2006) (defining 
hypertensive vascular disease or hypertension for purposes of 
that section as diastolic blood pressure predominantly 90 mm. 
or greater and isolated systolic hypertension as systolic 
blood pressure predominantly 160 mm. or greater with 
diastolic blood pressure of less than 90mm).  His vascular 
system was noted to be normal.  The veteran's blood pressure 
reading on his March 1969 separation examination report was 
130/76, which is also normal.  The vascular system was also 
assessed as normal on separation examination.  

Further, while service connection has been granted for 
diabetes mellitus, on a presumptive basis, in light of the 
veteran's presumed herbicide exposure during his Vietnam 
service during the Vietnam era, hypertension is not among the 
disorders listed in 38 C.F.R. § 3.309(e), deemed to be 
associated with herbicide exposure.  

There also is no evidence of hypertension within the one-year 
presumptive period for chronic diseases, or for many years 
after service.  The first indication of possible hypertension 
was noted in a CIGNA treatment note dated in February 1991.  
May 1996 Mountain Park Health Center nurse notes reflect a 
prior medical history positive for hypertension and negative 
for diabetes.  On February 2004 VA diabetes mellitus 
examination, the veteran reported being diagnosed with 
diabetes mellitus about five years earlier.  There was no 
history of renal disease.  March 2004 VA outpatient treatment 
notes show a prior medical history significant for a 
diagnosis of diabetes six years earlier and of hypertension 
twelve years earlier.  Thus, the veteran was first diagnosed 
with hypertension more than twenty years after service.  The 
Board points out that the passage of many years between 
discharge from active service and the medical documentation 
of a claimed disability is a factor that weighs against a 
claim for service connection.  See Maxson v. Gober, 230 F.3d 
1330, 1333 (Fed. Cir. 2000); Shaw v. Principi, 3 Vet. App. 
365 (1992).

During both of his hearings, the veteran maintained that he 
felt symptoms of diabetes several years before he was 
actually diagnosed with the disease; and that his regular 
doctor at the Mountain Park Health Center did not find it, 
but he was diagnosed with diabetes when he was examined for a 
commercial driver's license.  He asserted that, although he 
was diagnosed with hypertension before he was diagnosed with 
diabetes, that his hypertension might be related to his 
diabetes because the latter was not actually diagnosed until 
many years after he already had the disease.

The Board notes, however, that medical evidence simply does 
not support the veteran's assertions.  Neither the VA 
outpatient treatment records nor any other medical record 
reflects any evidence or opinion even suggesting a medical 
nexus between the veteran's hypertension diagnosed many years 
post-service and either service or his service-connected 
diabetes mellitus (diagnosed more than five years after the 
veteran was diagnosed with hypertension), and neither the 
veteran nor his representative has presented, identified, or 
even alluded to the existence of any such medical evidence or 
opinion.  In short, there is no competent evidence to support 
the claim.

In addition to the medical evidence, the Board has considered 
the assertions of the veteran and his representative advanced 
in connection with the claim on appeal.  The Board does not 
doubt the sincerity of the veteran's and his representative's 
belief that the veteran has hypertension due to his service-
connected diabetes mellitus.  However, questions of medical 
diagnosis and causation are within the province of medical 
professionals.  See Jones v. Brown, 7 Vet. App. 134, 137-38 
(1994).  As laypersons without the appropriate medical 
training or expertise, neither is competent to render a 
probative opinion on such a medical matter.  See Bostain v. 
West, 11 Vet. App. 124, 127 (1998), citing Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992).  See also Routen v. Brown, 
10 Vet. App. 183, 186 (1997) ("a layperson is generally not 
capable of opining on matters requiring medical knowledge").  
Hence, lay assertions as to the etiology of the disability 
for which service connection is sought have no probative 
value.

In reaching the decision to deny the claim on appeal, the 
Board also has considered the applicability of the benefit-
of-the-doubt doctrine.  However, as no competent evidence 
supports the claim, that doctrine is not applicable.  See 38 
U.S.C.A. § 5107(b) (West 2002); Gilbert v. Derwinski, 1 Vet. 
App. 49, 53-56 (1990).




ORDER

Service connection for hypertension, to include as secondary 
to service-connected diabetes mellitus, is denied.



____________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


